Fritz, J.
{dissenting). It is provided in sec. 2 of ch. 148, Laws of 1937, that “this act shall take effect upon passage and publication.” The wording of that usual provision is so plain and unambiguous that it probably has never been construed heretofore to mean anything else than that the act became effective on the date of its publication. That was on May 19, 1937, in this case. Consequently, that date was undoubtedly the time intended by the legislature in using the words “at the time of the taking effect of this act” in sub. (4), which provides:
“Persons who are members of the police and fire departments in villages of. five thousand or more, according to the last federal census, at the time of the taking effect of this act, shall automatically and without examination, become members of the police and fire departments of such villages under this section and shall be entitled to pension benefits, in accordance with the provisions of this section, for all prior service rendered.”
That language is likewise plain and unambiguous. Its meaning clearly is that the persons upon whom there was thereby intended to be conferred, — “automatically and without examination,” — the status and benefits created thereby were those who “at the time of the taking effect of this act,” i. e., on May 19, 1937, “are members of the police and fire departments in villages of five thousand or more, according to the last federal census.” And correspondingly, the burdens resulting by reason of the status and benefits thus conferred *167were imposed only upon the villages having such departments and population on May 19, 1937. If, — as I am convinced,— that is the legislative intent under the plain and unambiguous language of that provision, then it is riot subject to construction. As this court has said, “It is only when the language used is uncertain, indefinite, or ambiguous that resort may be had fi> construction.” Estate of Singer, 192 Wis. 524, 527, 213 N. W. 479; Schaut v. Joint School District, 191 Wis. 104, 108, 210 N. W. 270. “Courts certainly should not be industrious in seeking out obscure or unusual meanings to attach to statutory expressions, when the words used are plain and unambiguous and the ordinary meaning is entirely reasonable.” Green Bay & M. C. Co. v. Telulah P. Co. 140 Wis. 417, 421, 122 N. W. 1062; Jorgenson v. Sparta, 224 Wis. 260, 263, 271 N. W. 926; Schaettle v. State Highway Comm. 223 Wis. 528, 271 N. W. 63. As the villages of Shorewood and Whitefish Bay were the only villages having the specified population when the act went into effect on May 19, 1937, they were the only villages to which the provisions in sub. (4) were applicable under its terms. Consequently, the provision therein which limited the application of the vesting, — “automatically and without examination,”— of the preferential status and benefits conferred thereby to but those who were members .of the departments on that date, and which imposed the corresponding burdens upon but those two villages resulted in a classification that is based upon existing circumstances only, and is so constituted as to preclude any addition to the persons and villages included in that particular class. The possibility of any such addition terminated by virtue of the very terms of sub. (4), when the act took effect on May 19, 1937. In villages thereafter reaching the specified population, members of the departments are not automatically and without examination given the civil-service status and pension rights; and as a conse*168quence the resulting burdens and obligations in those respects are not imposed upon .such villages. It follows that the classification under sub. (4) is clearly a violation of the established rule that “the classification must not be based upon existing circumstances only. It must not be so constituted as to preclude addition to the numbers included within a class.” Johnson v. Milwaukee, 88 Wis. 383, 391, 60 N. W. 270; Boyd v. Milwaukee, 92 Wis. 456, 464, 66 N. W. 603; Burnham v. Milwaukee, 98 Wis. 128, 135, 73 N. W. 1018; State ex rel. Risch v. Trustees, 121 Wis. 44, 98 N. W. 954; Wagner v. Milwaukee County, 112 Wis. 601, 607, 88 N. W. 577; Cawker v. Central B. P. Co. 140 Wis. 25, 28, 121 N. W. 888; Neacy v. Drew, 176 Wis. 348, 187 N. W. 218; White Construction Co. v. Beloit, 189 Wis. 5,206 N. W. 908. Furthermore, because the effect and application of sub. (4) are thus restricted to but the two villages which had the specified population “at the time of the taking effect of this act,” and to but the two groups of persons who were members of the departments of those villages at that time, instead of being equally applicable to all members of departments of villages which would thereafter have the required population, sub. (4) of the act is but a special and private, and not a general, law. “If,” as is stated in Binney on Restrictions upon Local and Special Legislation (p. 78), “the membership of a class be unchangeable, then the law applies only to the individual members and never can apply to others. Such a law is clearly special.” Because the act is a special law, the enactment thereof is in violation of the provisions in sec. 31 9th, art. IV, Const., that “the legislature is prohibited from enacting any special or private laws in the following cases: . . . 9th. For incorporating any city, town or village, or to amend the charter thereof.” Burnham v. Milwaukee, supra; Wagner v. Milwaukee County, supra. In the Burn-ham Case the court, in passing upon- a statute intended to *169authorize the common council of any city of the first class during the year 1897 to issue corporate bonds for the purpose of erecting garbage-reducing works, said,—
“That this act, when so amended, is special legislation amending the charter of the city of Milwaukee, and thus within the inhibition of sub. 9, sec. 31, art. IV, Const., is plain from a mere reading of the acts and reference to* the principles laid down in Johnson v. Milwaukee, 88 Wis. 383, and Boyd v. Milwaukee, 92 Wis. 456. Milwaukee is the only city to which the act can possibly apply. It is the only city of the first class, i. e., having a population of 150,000 and over. No other city can come into that class during the year 1897, or before the taking of the next census in 1900. Laws of 1895, ch. 238. It could be no' more certain that the act applied to Milwaukee alone if it had been so expressed in words. The case is plainly ruled in this respect by Boyd v. Milwaukee, supra."
The conclusions stated above compel me to dissent herein.
Mr. Justice Fairchild authorizes me to note that he concurs in this opinion.